Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “control unit” as recited in claims 1-3, and 5, and a “storage unit” as recited in claim 1.

Regarding the control unit, the specification states on page 6, “Specifically, the control unit 12 is comprised of a processor, such as a CPU. The control unit 12 can be comprised of another type of processor, such as an application specific integrated circuit (ASIC).” Therefore, the structure of the control unit will be interpreted as any type of processor.
Regarding the storage unit, the specification states on page 6-7, “The storage unit 14 includes, for example, non-transitory tangible storage media that include, for example, a random-access memory (RAM) and a read only memory (ROM).” Therefore, the structure of the storage unit will be interpreted as any type of memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “computer-readable storage medium” that is not limited to tangible embodiments.  Particularly, the specification does not define the exact term “computer-readable storage medium”, but rather recites, “The storage unit 14 includes, for example, non-transitory tangible storage media that include…”.  The storage unit is assumed to be analogous to the computer-readable storage medium. The open-ended phrase "for example” with broadest reasonable interpretation implies that computer readable storage medium could be both transitory and non-transitory medium.  Applicant is advised to amend the claim to read non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheckells et al. (US 10379538 B1; hereinafter known as Sheckells).




Regarding Claim 1, Sheckells teaches An autonomous driving control apparatus comprising: 
a control unit configured to control autonomous driving that causes a vehicle to travel along a scheduled travel route; (Column 5, “In at least one example, the vehicle computing device 304 can include one or more system controllers 326, which can be configured to control steering, propulsion, braking, safety, emitters, communication, and other systems of the vehicle 302. These system controller(s) 326 can communicate with and/or control corresponding systems of the drive module(s) 314 and/or other components of the vehicle 302.” Where the vehicle of Sheckells is an autonomous vehicle as discussed in the abstract, and the vehicle is following a scheduled, e.g. anticipated, planned, expected, etc…, travel route, column 5 “In at least one example, the route planner component 328 can perform a search, such as a graph search, on top of a map to identify a route to guide the autonomous vehicle from a first location to a second location.”) and 
a storage unit configured to store a plurality of driving-operation modules (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” Where the actions can be considered modules as they are generic vehicle maneuvers that most driving scenarios are comprised of. The decision planner along with other planning components are on the vehicles memory as shown in fig. 3. In order for the decision planner component to generate the action, some sort of code/instruction set associated with action would also have to be on a memory), each of the driving-operation modules being comprised of a modularized set of a sequence of input/output operations used by a corresponding driving operation carried out by the autonomous driving, (The actions are associated with trajectories, column 6 “In some instances, the reference trajectory component 328 can generate a plurality of reference trajectories, each reference trajectory corresponding to an individual action.” In order for the trajectory to be carried out during autonomous driving, input/output operations are performed, where the input of sensor data is used to determine the output of processed trajectory that defines the vehicle’s driving, column 12 “As a result, a same model and/or algorithm can be used for optimizing a trajectory having different types of waypoints (e.g., road, intersection, roundabout, etc.). Based at least in part on processing the trajectory, in view of the real-time processed sensor data, the trajectory smoother component 332 can generate an output trajectory.” and, column 13 “In some examples, the trajectory tracker component 334 can include functionality to receive an output trajectory from the trajectory smoother component 332 and can compute commands for actuating steering and acceleration of the autonomous vehicle to enable the autonomous vehicle to follow the output trajectory. In at least one example, the trajectory tracker component 334 can receive the output trajectory and can compute a steering angle and velocity to enable the autonomous vehicle to follow the output trajectory. In some examples, the trajectory tracker component 334 can include a separate vehicle controller configured to control steering, propulsion, braking, safety, emitters, communication, and other systems of the vehicle.” These operations can be said to be modularized as they are performed by different modules e.g. steering, propulsion, sensing, etc.)
the control unit being configured to: 
determine the scheduled travel route; (column 5 “In at least one example, the route planner component 328 can perform a search, such as a graph search, on top of a map to identify a route to guide the autonomous vehicle from a first location to a second location.”) 
determine, in accordance with the scheduled travel route, at least one selected driving-operation module from the driving-operation modules stored in the storage unit; (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.” where generating actions, e.g. driving-operation modules, can be considered selecting them from memory) and 
perform the at least one selected driving-operation module to thereby cause the vehicle to perform the autonomous driving. (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” Where the actions, e.g. driving-operation modules, are used to guide the autonomous vehicle along the route, e.g. autonomously drive, column 13 “In some examples, the trajectory tracker component 334 can include functionality to receive an output trajectory from the trajectory smoother component 332 and can compute commands for actuating steering and acceleration of the autonomous vehicle to enable the autonomous vehicle to follow the output trajectory. In at least one example, the trajectory tracker component 334 can receive the output trajectory and can compute a steering angle and velocity to enable the autonomous vehicle to follow the output trajectory. In some examples, the trajectory tracker 


Regarding Claim 4, Sheckells teaches The autonomous driving control apparatus according to claim 1, wherein: the input/output operations included in each of the driving-operation modules include at least one of: a first receiving operation of receiving an input from a sensor for measuring an operation condition of the vehicle (Column 4, “In at least one example, the localization component 320 can include functionality to receive data from the sensor system(s) 306 to determine a position of the vehicle 302. For example, the localization component 320 can include a three-dimensional map of an environment and can continuously determine a location of the autonomous vehicle within the map.” Were localization of the vehicle is a condition of the vehicle.); a second receiving operation of receiving an input from a surrounding observation sensor for observing a surrounding condition around the vehicle (column 5 “In some instances, the perception component 322 can include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 322 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 302 and/or a classification of the entity as an entity type (e.g., car, pedestrian, cyclist, unknown, etc.). In additional and/or alternative examples, the perception component 322 can provide processed sensor data that indicates one or more characteristics associated with a detected entity and/or the environment in which the entity is positioned.” Where detecting external objects can be considered a surrounding condition of the vehicle); a first output operation for a notification to an interior or an exterior of the vehicle; and a second output operation for controlling the autonomous driving of the vehicle. (Output for control of the vehicle is determined based on the input sensor data. column 12 “As a result, a same model and/or algorithm can be used for optimizing a trajectory having in view of the real-time processed sensor data, the trajectory smoother component 332 can generate an output trajectory.” and, column 13 “In some examples, the trajectory tracker component 334 can include functionality to receive an output trajectory from the trajectory smoother component 332 and can compute commands for actuating steering and acceleration of the autonomous vehicle to enable the autonomous vehicle to follow the output trajectory. In at least one example, the trajectory tracker component 334 can receive the output trajectory and can compute a steering angle and velocity to enable the autonomous vehicle to follow the output trajectory. In some examples, the trajectory tracker component 334 can include a separate vehicle controller configured to control steering, propulsion, braking, safety, emitters, communication, and other systems of the vehicle.”)

It should be noted the examiner interpreting the input/output operations included in each of the driving-operation modules include at least one of:… has the driving-operation module only having to include any single one of these 4 input/output operations. If the intended interpretation was one of each of the 4 listed input/output operations, the claim would need to be amended along the lines of the input/output operations included in each of the driving-operation modules include at least one of each:..)

Regarding claim 6, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 7, it recites a computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
a computer-readable storage medium … (Column 16 “The memory 318 is an example of non-transitory computer-readable media. The memory 318 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods described herein and the functions attributed to the various systems.”)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sheckells et al (US 10379538 B1; hereinafter known as Sheckells) in view of Kentley et al. (US 20170132934 A1, hereinafter known as Kentley).
Regarding Claim 2, Sheckells teaches The autonomous driving control apparatus according to claim 1. Sheckells further teaches wherein: the control unit is configured to: determine, as the at least one selected driving-operation module, plural selected driving-operation modules from the driving- operation modules stored in the storage unit in accordance with the scheduled travel route (column 6 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” Where sequence of actions reads on plurality of driving-operation modules); perform a combination of the plural selected driving- operation modules to thereby cause the vehicle to perform the autonomous driving (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” The guidance is performed as discussed in the claim 1 rejection); and  

Sheckells does not teach, change the combination of the plural selected driving-operation modules in response to a request for changing the scheduled travel route during execution of the autonomous driving by the vehicle to thereby change the scheduled travel route to a new scheduled travel route. 

However, Kentley teaches change the trajectory which includes a sequence of vehicles controls in response to a request for changing the scheduled travel route during execution of the autonomous driving by the vehicle to thereby change the scheduled travel route to a new scheduled travel route (claim 10 “receiving, from the user device, a reroute request to transport the user to a different destination, the reroute request being received after the autonomous vehicle system initiates a ride; determining, at a time subsequent to receiving the reroute request, a plurality of different trajectories for traversing along a path from a current location to the different destination, each of the plurality of trajectories being calculated substantially simultaneously, at the time; and providing the one or more different trajectories to the autonomous vehicle system.” And para [0078] “planner process 664 is configured to generate trajectories data 665, which describes a number of trajectories generated by planner 664. Motion controller process uses trajectories data 665 to generate low-level commands or control signals for application to actuators 650 to cause changes in steering angles and/or velocity.”). Sheckells already teaches selecting a combination of driving-operation modules as discussed above. If Sheckells system were to reroute based off a request to reroute as taught by Kentley, the combination of actions, e.g. driving-operation modules, would also change as they define a new set of maneuvers required to get to the destination.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheckells to incorporate the teachings of Kentley to reroute based on request (would result in a changed combination of driving-operation modules) because it increases convenience to the user as a reroute would save the user time if their desired destination changed.


Regarding Claim 3, Sheckells in view of Kentley teaches The autonomous driving control apparatus according to claim 2. Sheckells further teaches wherein: the control unit is configured to: extract one of the driving-operation modules stored in the storage unit for addressing the request; and insert the extracted driving-operation module into the combination of the plural selected driving-operation modules to thereby comprise the scheduled travel route (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” Where generating a sequence of actions inherently has reading instructions from memory and writing them in sequence, e.g. extracting and inserting.)
Kentley Further teaches insert new route directions into the combination of the plural selected driving-operation modules to thereby change the scheduled travel route to the new scheduled travel route (claim 10 “receiving, from the user device, a reroute request to transport the user to a different destination, the reroute request being received after the autonomous vehicle system initiates a ride; determining, at a time subsequent to receiving the reroute request, a plurality of different trajectories for traversing along a path from a current location to the different destination, each of the plurality of trajectories being calculated substantially simultaneously, at the time; and providing the one or more different trajectories to the autonomous vehicle system.” And para [0078] “planner process 664 is configured to generate trajectories data 665, which describes a number of trajectories generated by planner 664. Motion controller process uses trajectories data 665 to generate low-level commands or control signals for application to actuators 650 to cause changes in steering angles and/or velocity.”) Sheckells already teaches extracting and inserting driving-operation modules as discussed above. If Sheckells system were to reroute as taught by Kentley, Sheckells’ sequence of actions, e.g. driving-operation modules, would also change as they define a new set of maneuvers required to get to the destination. And would thus would result in a new travel route.

Regarding Claim 5, Sheckells teaches The autonomous driving control apparatus according to claim 1. Sheckells further teaches the control unit is configured to: determine whether it is necessary to divide the scheduled travel route into at least two route segments (column 6 “In at least one example, the decision planner component 330 can determine how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints. In some examples, the instruction can be a trajectory, or a portion of a trajectory. In such examples, the decision planner component 330 can generate a sequence of actions (e.g., drive down the road, accelerate, change lanes, turn left, etc.) to guide the autonomous vehicle along the route.” And, column 5 “In some instances, the route planner component 328 can be configured to determine a most efficient route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations. As non-limiting examples, waypoints include streets, intersections, global positioning system (GPS) coordinates, etc.” Where the route can be divided by waypoints, where if there are 3 or more waypoints the route has 2 or more segments.)

While Sheckells teaches dividing the route into segments using waypoints, Scheckells does not teach determine whether it is necessary to divide the scheduled travel route into at least two route segments between which a currently performed driving operation of the vehicle is required to be switched to a new driving operation thereof; e.g. generating new waypoints that require new maneuvers.

However Kentley teaches determine whether it is necessary to divide the scheduled travel route into at least two route segments between which a currently performed driving operation of the vehicle is required to be switched to a new driving operation thereof; (para [0186] “The request may be for an autonomous vehicle to pick up the user, for example. The request may be, in another example, a request to change some configurable feature of the autonomous vehicle system, such as the lighting, temperature, road handling, seat configuration, and/or ambient sound system. In another embodiment, the request may be to reroute an existing ride to a different location, to pick up or drop off passengers, to add or remove stops from the ride, or otherwise modify a trajectory of the ride.”)

Sheckells already teaches dividing the scheduled route into segments using waypoints as discussed above. If Sheckells system were to reroute by adding stops as taught by Kentley, Sheckells would have to add waypoint(s) that account for the add stop(s). As is known in the art, a new sequence of actions, e.g. driving operation, would have to be performed to account for a stop.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheckells to incorporate the teachings of Kentley to divide a scheduled route into two segments where a new driving operation has to be performed because an application of dividing into two route segments is adding a stop which increases efficiency as it allows for pickup or drop off of vehicle occupants along the way to a final destination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geir et al. (US 20200285244 A1) teaches dividing a vehicle maneuver into states using a state machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668